Opinion and Order Filed June 20, 2016




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00720-CR

                       EX PARTE WISDOM UKACHUKWU AMANZE

                 Original Proceeding from the County Criminal Court No. 11
                                    Dallas County, Texas
                            Trial Court Cause No. MC 16A 1895

                    MEMORANDUM OPINION AND ORDER
           Before Chief Justice Carolyn Wright and Justices Lang-Miers and Fillmore
                           Opinion by Chief Justice Carolyn Wright
        Before the Court is the Emergency Motion for Temporary Writ of Habeas Corpus or Stay

of Deportation filed by Luwalhati Admana Johnson on behalf of Wisdom Ukachukwu Amanze.

According to the motion, Mr. Amanze is “currently in deportation proceedings” and is in federal

custody for immediate deportation to Nigeria. Ms. Johnson asks this Court to issue a temporary

writ of habeas corpus to release Mr. Amanze from federal custody.

        To the extent Mr. Amanze seeks a post-conviction writ of habeas corpus, we do not have

jurisdiction to grant such relief.

        To the extent Mr. Amanze’s request can be construed as an application for a writ of habeas

corpus to secure his release from federal custody, this matter is one of exclusive federal

jurisdiction. Appellant is now in the custody of the United States Government. Therefore, only a

federal court may issue a writ of habeas corpus in his case. TEX. CODE CRIM. PROC. art. 11.63; see
also 28 U .S.C. § 2241(c) (1994) (describing federal court habeas jurisdiction over prisoners in

federal custody).

       We dismiss the motion for want of jurisdiction.




                                                 /s/ Chief Justice Carolyn Wright
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                              –2–